Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-12   drawn to an organic electroluminescent  element  for continuing prosecution   without  traverse in the communication with the Office on 07/21/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. 	Claims 1, 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hatakeyama 

Et al. (Japanese PCT WO201615418A) thereafter Hatakeyama 418 ( of record document A20 in the Foreign Patent document section in Applicant IDS filed on 11/26/2019).
With regard to claim 1, Hatakeyama 418   discloses an organic electroluminescent element comprising a pair of electrodes composed of a positive electrode and a negative electrode and a light emitting layer disposed between the pair of electrodes, in which
the light emitting layer comprises at least one of a polycyclic aromatic compound represented by the following general formula (1 ) ( shown in Hatakeyama 418 Fig A and the abstract Fig (1)   and present Application abstract (Fig (1))  and a polycyclic aromatic compound multimer having a plurality of structures represented by the following general formula (1), ( shown in Hatakeyama 418 Fig A  and present Application abstract (Fig (1))  and an anthracene-based compound represented by the following general formula (3)(shown in Hatakeyama 418 in the Abstract, Fig (3),Fig 3-K1,Fig3-K2 and Fig3-K3 and in Applicant abstract Fig 3, Fig 3-X1, Fig 3-X2 and Fig 3X3)
[{(]]In the above formula (1),\
ring A, ring B and ring C each independently represent an aryl ring or a heteroaryl ring, while at least one hydrogen atom in these rings may be substituted, 
Y1 represents B,
           Xl and X2 each independently represent -O~- or >N-R,  R of the >N-R is an optionally substituted aryl, an optionally substituted heteroaryl or an optionally substituted alkyl, R of the >N-R may be bonded to the ring A, ring B, and/or ring C with a linking group or a single bond, provided that at least one of Xl and X2 represents -O-, and 
at least one hydrogen atom in a compound or a structure represented by formula (1) may be substituted by a halogen atom or a deuterium atom[[.)]]
[{[(]] 
In the above formula (3), 
X's each independently represent a group represented by the above formula (3-X1), (3-X2), or (3-X3), a naphthylene moiety in formula (3-X1) or (3-X2) may be fused with one benzene ring, a group represented by formula (3-X1), (3-X2), or (3-X3) is bonded to an anthracene ring in formula (3) at *, two X’s do not simultaneously represent a group represented by formula (3-X3), Ar1, Ar2, and Ar3 each independently represent a hydrogen atom (excluding Ar3), a phenyl, a biphenylyl, a terphenylyl, a gquaterphenylyl, a naphthyl, a phenanthryl, a fluorenyl, a benzofluorenyl, a chrysenyl, a triphenylenyl, a pyrenylyl, or a group represented by the above formula (4), both Ar1 and Ar3 do not simultaneously represent a phenyl, at least one hydrogen atom in Ar3 may be further substituted by a phenyl, a biphenylyl, a terphenylyl, a naphthyl, a phenanthryl, a fluorenyl, a chrysenyl, a triphenylenyl, a pyrenylyl, or a group represented by the above formula (4)
Ar4 ‘s ,each independently represent a hydrogen atom, a phenyl, a biphenylyl, a terphenylyl, a naphthyl, or a silyl substituted by an alkyl having 1 to 4 carbon atoms,
at least one hydrogen atom of a compound represented by formula (3) may be substituted by a deuterium atom or a group represented by the above formula (4),
Y represents -O-, -S- or >N-R29 in the above formula (4), R21 to R28 each independently represent a hydrogen atom, an optionally substituted alkyl, an optionally substituted aryl, an optionally substituted heteroaryl, an optionally substituted alkoxy, an optionally substituted aryloxy, an optionally substituted arylthio, a trialkylsilyl, an optionally substituted amino, a halogen atom, a hydroxy, or a cyano, adjacent groups among R21 to R28 may be bonded to each other to form a hydrocarbon ring, an aryl ring, or a heteroaryl ring, R29 is a hydrogen atom or an optionally substituted aryl, and a group represented by formula (4) is bonded to a naphthalene ring in formula (3-X1) or (3-X2), a single bond in formula (3-X3), or Ar3 in formula (3-X3) at *, is substituted by at least one hydrogen atom in a compound represented by formula (3), and is bonded thereto at any position in a structure of formula (4).[1)]].
With regard to claim 2, Hatakeyama 418   discloses an organic electroluminescent element in which in the above formula (1),
the ring A, ring B, and ring C each independently represent an aryl ring or a heteroaryl ring, while at least one hydrogen atom in these rings may be substituted by a substituted or unsubstituted aryl, a substituted or unsubstituted heteroaryl, a substituted or unsubstituted diarylamino, a substituted or unsubstituted diheteroarylamino, a substituted or unsubstituted arylheteroarylamino, a substituted or unsubstituted alkyl, a substituted or unsubstituted alkoxy, or a substituted or unsubstituted aryloxy, each of these rings has a 5-membered or 6-membered ring sharing a bond with a fused bicyclic structure at the center of the above formula constructed by Y1, X1,  and X2,
Y1 represents B,
X1 and X2 each independently represent -O- or >N-R, R of the >N-R represents an aryl which may be substituted by an alkyl, a heteroaryl which may be substituted by an alkyl or alkyl which may be substituted by an alkyl, R of the >N-R may be bonded to the ring A, ring B, and/or ring C with -O-, -S-, -C(-R)2- or a single bond, R of the -C(-R)2- represents a hydrogen atom or an alkyl, provided that at least one of X1 and X2 represents -O-,
at least one hydrogen atom in a compound or structure represented by formula (1) may be substituted by a halogen atom or a deuterium atom, and
in a case of a multimer, the multimer is a dimer or a trimer having two or three structures represented by formula (1).
                                    ALLOWABLE SUBJECT MATTER
4. 	 Claims 3-12 are  objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 3-12 considered allowable since Prior Arts of record fail to teach the additional limitations as recited in these claims 

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers
have been placed of record in the file.
                                                     CONCLUSION
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               
                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897